per curiam:
El Procurador General compareció ante nos presentando un informe sobre la conducta profesional del Ledo. Angel Luis Ocasio Arriaga. Examinado este informe, ordenamos al Procurador formular la correspondiente que-rella contra dicho abogado. En cumplimiento de dicha or-den, el Procurador impuso y formuló el cargo siguiente:
El abogado Angel Luis Ocasio Arriaga incurrió en conducta ilegal y antiética allá para el 25 de junio de 1982 al disponer impropiamente del dinero de su cliente, Milagros I. Rivera Guevara, para su uso personal.
Este abogado depositó en su cuenta bancaria particular, nú-mero 115-72579-2 del Banco Popular de Puerto Rico, el cheque número 196708 del Banco Central y Economías fechado 22 de junio de 1982 por la cantidad de $15,901.47 a nombre de Milagros Ivette Rivera Guevara, su cliente. Querella, pág. 1.
Vista la anterior querella, nombramos como Comisio-*63nado Especial para escuchar y recibir la prueba que las partes pudieran presentar al Ledo. Agustín Mangual Her-nández, ex juez superior. Este rindió su informe y las par-tes expresaron su posición por escrito al respecto, por lo que estamos en condiciones de evaluar el caso ante nos.
Todas las partes están contestes con las determinacio-nes de hecho siguientes que hiciera el Comisionado Especial, las cuales transcribimos y adoptamos como propias.
2. El 17 de enero de 1973, la Leda. June I. Ortiz, abogada de la Asociación de Empleados del Estado Libre Asociado de Puerto Rico, radicó una moción ante el Tribunal Superior, Sala de San Juan, en el caso civil número 73-350 mediante la cual consignaba la suma de $9,994.00 a favor de la beneficiaría me-nor de edad, Milagros I. Rivera Guevara (Exhibit III de la prueba estipulada).
3. El 10 de febrero de 1982 ante el querellado actuando como notario, comparecieron don Edgardo Rivera Marrero y Milagros Ivette Rivera Guevara, y el primero emancipó a la segunda mediante la escritura número 4 de esa fecha. Surge de la misma que Milagros Ivette Rivera Guevara nació el 13 de enero de 1964 (Exhibit VIII de la prueba estipulada).
4. El 24 de marzo de 1982 el querellado Angel Luis Ocasio Arriaga, en representación de Milagros Ivette Rivera Guevara radicó una moción de retiro de fondos en el mencionado caso civil 73-350, en la cual se alegaba que habiendo sido emanci-pada la peticionaria solicitaba se le entregara lo allí consignado y depositado en la cuenta número 07-091253-5. (Exhibit IV de la prueba estipulada).
5. El Tribunal Superior de San Juan mediante Orden de 15 de jimio de 1982 dictaminó que se le entregara un cheque a favor de la peticionaria María Ivette Rivera Guevara, de con-formidad con la mencionada moción de retiro de fondos (Exhibit V).
6. El Ledo. Angel Luis Ocasio Arriaga recibió el cheque nú-mero 196708 expedido por la Secretaría del Tribunal a nombre de la Srta. Milagros I. Rivera Guevara por la cantidad de $15,901.47 y lo depositó en una cuenta personal que tenía en la sucursal de Santa Rosa del Banco Popular y que lleva el nú-mero 115-72579-2, con número de Seguro Social 581-50-0827, que es el mismo número de Seguro Social del querellado en este caso (Exhibit VII [de] la prueba estipulada). .
7. La señorita Rivera Guevara declaró ante el Procurador *64General que la firma que tiene al dorso el mencionado cheque no es su firma porque ella no endosó el mencionado cheque y no lo vio hasta que se le mostró copia del mismo el [10] de mayo de 1988.
8. El querellado le entregaba cantidades de dinero a la seño-rita Rivera Guevara desde el año 1983.
9. Declaró, además, la señorita Rivera Guevara que cuando el querellado le entregó las cantidades parciales le dijo que no podía sacar el dinero completo, que sólo lo podía sacar en pe-queñas cantidades. Declaró, además, que el 10 de septiembre de 1986 él le prometió que para el 31 de enero de 1987 le sal-daría el remanente de la cantidad que él había depositado en su cuenta, pero no fue hasta el 5 de mayo de 1988 que le entregó el remanente de dicho dinero (Exhibit X de la prueba estipulada).
10. Durante la vista celebrada ante el suscribiente, la seño-rita Rivera Guevara declaró que estaba solicitando su.dinero desde que cumplió los dieciocho (18) años, cuando fue emanci-pada, y que el querellado le daba el dinero poco a poco y ella deseaba la cantidad completa (Página 7 de la transcripción del testimonio de la señorita Rivera Guevara).
11. El querellado le entregó a la señorita Rivera Guevara un gran total de $22,700.00 desde el año 1983 hasta mayo de 1988. Informe del Comisionado Especial, pág. 2.
Surge, además, del expediente de autos que en términos económicos la señorita Rivéra Guevara no sufrió daño al-guno ya que recibió todo el dinero al cual era acreedora, junto con los intereses correspondientes. Surge también que el querellado es pariente político de la señorita Rivera Guevara ya que está casado con una prima de ésta, y que vino a ser representante legal de la joven Rivera Guevara a raíz de su emancipación por encomienda del padre de ésta, Edgardo Rivera Marrero, quien es primo hermano de la esposa del querellado. Finalmente, surge del expediente que después de presentada la querella contra el licenciado Ocasio Arriaga por el Procurador General de Puerto Rico, tanto la señorita Rivera Guevara como su padre, suscribie-ron una declaración jurada haciendo constar, en esencia, que la conducta del licenciado Ocasio Arriaga respondió a las directrices que éste recibiera del padre de la joven Rivera Guevara, aceptando ambos que el licenciado Ocasio *65Arriaga nunca cobró honorarios de clase alguna por los ser-vicios rendidos a ellos, y que lo realizado por el querellado había sido para el beneficio de la señorita Rivera Guevara. Esta declaró también que no deseaba que el Ministerio Pú-blico siguiera adelante con esta querella.
Lamentablemente, la conducta del licenciado Ocasio no cumplió cabalmente con lo que exigen los cánones de ética profesional, por lo cual no puede escapar al ejercicio de nuestra facultad disciplinaria.
El Canon 23 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone en su último párrafo que:
La naturaleza fiduciaria de las relaciones entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta. En particular, debe darse pronta cuenta del dinero u otros bie-nes del cliente que vengan a su posesión y no debe mezclarlos con sus propios bienes ni permitir que se mezclen. (Enfasis suplido.)
El licenciado Ocasio debió tener presente que aun cuando inicialmente era el padre de la señorita Rivera Guevara el que había solicitado sus servicios profesionales, ésta se convirtió en su cliente cuando él compareció representándola ante el tribunal —luego de su emancipación— para retirar los fondos de la joven que estaban allí depositados. Como su abogado, no podía retener el dinero de su nueva cliente sin que importaran los lazos familiares que les unían ni las directrices que le fueron impartidas por el padre de la joven para beneficio de ella. Su conducta infringió el Canon 23 citado y constituye una falta que no podemos ignorar. Sin embargo, tomando en consideración como atenuantes: (a) lá ausencia de perjuicio a la señorita Rivera Guevara; (b) las circunstancias sui géneris de este caso, que no representa la situación ordinaria de conducta impropia dispuesta en los cánones por tratarse más bien de un asunto entre parientes; (c) los sufrimientos que estamos seguros ha tenido el querellado durante todo el trá-*66mite ante nos, y (d) su actitud de cumplimiento, diligencia y responsabilidad para con nuestras órdenes, limitamos nuestra sanción a una reprobación formal de su conducta. Se censura la actuación del Ledo. Ángel Luis Ocasio Arriaga y se le apercibe respecto a no volver a mezclar el dinero de sus clientes con los bienes propios.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Negrón García disintió con opi-nión escrita. El Juez Asociado Señor Rebollo López disintió con opinión escrita.
— O —